2.1

2.2

GIACOTE AND CASABLANCA SOLAR PROJECTS- URUGUAY
ENVIRONMENTAL AND SOCIAL STRATEGY (ESS)

I. SUMMARY

Country: Uruguay

Sector: Energy

Project Name: Casablanca Solar Project

Project Number: UR-L1100

Borrowers: Three Uruguayan Special Purpose Companies
Sponsor: Sky Solar Holdings, Ltd.

Proposed A Loan: Up to US$51 million

Il. PROJECT DESCRIPTION

The Project consists of the construction, operation and maintenance of six solar
photovoltaic (PV) power projects, totaling 74.25 megawatts (MW), as well as their
associated facilities, including transmission lines, substations, and road construction and
improvement (the “Project”) in northern Uruguay (see Figure 1). The projects include:
Dicano (11.25 MW); Fenima (9.5 MW); Raditon (9.5 MW) and; Petilcoran (8.0 MW)
[known as the “Casa Blanca Projects”] as well as Young (24 MW) and Arapey (12 MW)
[known as the “Giacote Projects”]. The Dicano, Fenima, and Petilcoran facilities are
located in the Department of Paysandu, approximately 7.5 km north of the town of Casa
Blanca, Uruguay (see Figure 2). The Raditon facility is located with the Paysandu
industrial complex (see Figure 3). The Young and Arapey projects are located
approximately 200 km north of Casa Blanca. The project will occupy a total area of
approximately 139 hectares of which 100 hectares will be impacted by construction
activities, which will require verification during due diligence process due to changes in
project scope. The Project will be connected to the national grid with the Government of
Uruguay at the Casa Blanca Substation. The concession issued by the Government of
Uruguay allows for production up to 75 MW. Two PPAs have been awarded for the
development of the Projects; a 32 year PPA for the Casa Blanca projects and a 30 year
PPA for the Giacote projects.

The Project signed the two PPAs with UTE in August 2012; however, these may have to
be amended to account for increased production capacity. The Project is expected to
generate approximately 116 GWh per year at an estimated construction cost of US$ 129.2
million. Construction of the Casa Blanca projects is expected to start in October 2014 and
construction of the Giacote facilities is expected to begin in December 2014.
23

24

The Project encompasses the installation or construction of the following components: i)
erection of approximately 307,000 solar photovoltaic panels (exact number to be verified)
with a combined capacity of 74.2 MW; ii) construction of one new substation and
upgrades to two existing substations iii) construction of one, shared 150 kV transmission
line of approximately 8.5 km tying into the new substation, and two other transmission
lines for the Giacote Project (lengths and alignments to be verified during due diligence),
all to connect the various solar facilities to the national grid; iv) several smaller
underground electrical lines within the project area; v) construction and maintenance of
new and existing service roads (length and alignment to be verified during due diligence)
exiting the highway and within the solar facilities; and vi) construction of support
buildings, including support offices.

The Project is estimated to have an approximate 12 month construction period. Start of
construction was originally expected to occur in October 2014 and reach Technical
Completion by September 2015. The project timetable will have to be investigated and
updated during the due diligence process.
Figure 1. General Location Map
3.1

3.2

Figure 3. Project Location Map - Raditon

7O*
& Casablanca

Ill. © INSTITUTIONAL AND REGULATORY CONTEXT

The regulatory framework in Uruguay establishes that electricity generation is an open
market in which any generator meeting certain conditions can connect to the public grid.
In practice, however, all private generation companies have entered the market through
contracts with UTE. Decree#133/2013 of the Government of Uruguay instructs UTE to
sign PPAs with private solar energy generators for a nominal capacity of up to 200 MW.
The call for proposals will conclude on September 2" and PPAs expected to be signed on
September 9". Until today the process has been transparent and no objections were
presented by any participant.

On December 27, 2013 the Informe de Comunicacién y Viabilidad de Localizacién de
Proyecto (VAL) for the Dicano, Fenima, and Petilcoran facilities was presented to
DINAMA in accordance with the Decreto 178/009 and the Decreto 349/005 “Reglamento
de Impacto Ambiental y Autorizaciones Ambientales”. DINAMA has yet to respond to
the submittal and an EJA has not yet been prepared for the Project. The VAL for the
Raditon project was approved by DINAMA in December 2011. Individual VALs have
also been approved by DINAMA for the Young and Arapey facilities. These documents
and their approvals will be assessed during the due diligence process.
3.3

4.1

42

43

The Project triggers the following directives of IDB’s OP-703 Environmental and
Safeguards Policy: B.2, Country Laws and Regulations; B.3, Screening and
Classification; B.5, Environmental Assessment Requirements; B.6., Consultations; B.7,
Supervision and Compliance; B.9, Natural Habitats and Cultural Sites; B.10, Hazardous
Materials; B.11, Pollution Prevention; B.12, Projects Under Construction; and B.15, Co-
Financing Operations. The OP-102, Disclosure of Information Policy also applies for this
Project. Based on available information, the Project had been classified by the Bank as a
Category B operation.

IV. ENVIRONMENTAL AND SOCIAL SETTING

Based on available project documentation, the Casa Blanca solar facilities will potentially
occupy a total area of approximately 100 ha (of a 139 ha parcel) between the four
facilities, and the Giacote facilities will occupy approximately 90 ha combined, which
will be permanently affected by the erection of the solar panels, substation, transmission
line, offices, maintenance roads and other construction works. Based on aerial imagery,
much of the terrain surrounding the Project area and vicinity has already been impacted
by human activities, particularly agriculture. The entire Project area is currently used for
soy production. The grazing of cattle and horses is common on surrounding lands. Some
patches of larger vegetation, including native trees in an arroyo, occur within the project
area as will be preserved with a 100 meter buffer. The surrounding landscape appears to
be mostly composed of agricultural and cattle ranching lands. Due Diligence will
investigate the potential impacts to the area from the placement of the solar facilities.

The Casa Blanca project area lies approximately 3.5 km northeast of the city of
Paysandu, the nearest city. Currently, there is no precise information available on the
scale of economic activities occurring within the project area and surrounding
community, such as agricultural activities or cattle grazing; however, the VAL does state
that the entire Project area is currently used for the cultivation of soy. Aerial imagery
indicates that there are no homes or other infrastructure located within the project area.
An existing agricultural operation with many hectares of planted grounds and several
large silos exists directly west of the Project area. The Giacote Projects are located
approximately 200 km north of Casa Blanca and 20 km from the City of Young in the
department of Rio Negro. Other nearby communities include: Pueblo Menafra (6 km),
Paso de la Cruz (6 km), and Algorta (20 km).

It is currently unknown if affected people have been consulted on the Project; this will
have to be identified before the due diligence process begins and at least one public
consultation will be required according to Bank policies. Residents in the local
community will be interviewed during the Due Diligence process to gauge the
44

45

46

5.1

effectiveness of the consultation process and gain an understanding of the local resident’s
perceptions of the Project. The procedures implemented during this process, and the
subsequent results, including land purchase or lease agreements, will be investigated
during the Due Diligence. Social programs implemented by the Project to benefit the
local community will also be investigated; currently, no social programs have been
proposed or presented.

The existing environmental documentation does not identify any protected habitats in the
area and much of the land has been disturbed by previous activities including the
cultivation of soy. Some of the projects sites lie adjacent to or nearby a river which may
provide important habitat for various species. The Due Diligence investigation will verify
that no sensitive or protected habitats or species exist in or near the Project area which
may be adversely affected by the project. It appears that baseline surveys were not
conducted and information in the VALs rely on literature review. The VALs also did not
identify any sensitive animal species within the project area; however, proper surveys do
not appear to have taken place. This information and surveys should be presented in
additional environmental documentation which will be reviewed as part of the Due
Diligence process and before any analysis mission occurs.

The VALs do not contain any information regarding archaeological surveys.
Archaeological clearance surveys should be conducted and the Project will require the
implementation of a Chance Find Procedure during initial excavations.

Uruguay does not require an EIA to be prepared on energy generation facilities of less
than 10 MW. As this Project consists of six separate facilities, only three of which will
generate more than 10 MV, it is likely an EIA will only be prepared for submittal to
DINAMA for some of the individual projects. Discussions have already occurred with
the Borrower to inform them that IDB will require an Environmental Assessment
covering the entire Project, including all six sub-projects.

Vv. KEY POTENTIAL ENVIRONMENTAL AND SOCIAL IMPACTS AND
RISKS

Potential environmental impacts and risks associated with solar facilities during the
construction phase are mainly linked to the installation of the solar panels, foundations,
and transmission line as well as the substation and access roads. Main construction
impacts are: (i) habitat disturbance; (ii) soil erosion; (iii) dust generation; (iv) increased
heavy traffic; (v) loss of vegetation and; (vi) occupational health and safety hazards for
the workforce. Of specific importance for the project may be encountering archeological
5.2

5.3

54

6.1

6.2

63

sites or artifacts during construction or disturbing unknown sites, the risk of temporarily
affecting the livelihoods of communities, and safety issues arising from increased traffic.

Once in operation, main impacts and risk associated with solar facilities are: (i) loss of
vegetation; (ii) loss of valuable farmland; and (iii) water consumption.

Baseline conditions including flora and fauna present and presence/absence of
archaeological sites, is currently weak. Additional studies to help identify potential
impacts related to the Project may be required; however, both Project sites are described
as heavily impacted agricultural and industrial zones.

The Due Diligence will determine with more certainty the extent of anticipated impacts
of the Project. It is expected that the Borrower will apply mitigation measures that
correspond to best industry practices for the solar power sector.

VI. © ENVIRONMENTAL AND SOCIAL DUE DILIGENCE STRATEGY

Based on the requirements outlined in IDB’s OP-703 Environmental and Safeguards
Compliance Policy, the Team proposes that the Casa Blanca / Giacote Solar Power
Project be classified as a Category B.

The Bank will perform an Environmental and Social Due Diligence (“ESDD”) in order to
confirm that all of the Project’s relevant impacts and risks have been, or will be, properly
and adequately evaluated, and mitigated.

The ESDD will specifically address the following aspects:

a. Determine the need for additional environmental studies including additional flora
and fauna surveys to gather baseline data;

b. Investigate the potential impacts of the transmission line, provided more details
on the alignment;

c. Assess potential adverse socio-economic impacts of construction activities such
as temporary, or permanent, loss of access to agricultural or grazing lands for farmers and
herders or any involuntary resettlement;

d. Determine if the land purchase and/or lease agreements have been completed in
accordance with IDB policies;

e. Assess the adequacy and timely consultation and information dissemination
process with affected parties of the current project;
64

f. Ensure appropriate archaeological surveys have been conducted and a Chance
Find Procedure will be implemented during construction;

g. Assess the adequacy of the Traffic Plan to ensure road safety is maintained
despite the temporary increase in traffic, particularly heavy trucks and equipment through
small communities;

h. Assess the adequacy of the health and safety procedures of the company;

i. Review the Environmental and Social Management Plan (ESMP) to ensure the
avoidance, minimization, and mitigation of any potential impacts;

j. Determine if the Project has been developed and implemented in compliance with
the environmental laws and regulations of Uruguay;

k. Assess the Project’s compliance with IDB’s Environmental and Safeguards
Compliance Policy (OP-703) and if needed develop an Action Plan in order to resolve
any observed non-compliance.

An Environmental and Social Management Report (ESMR) will be prepared by the
Project Team as part of the ESDD to analyze the management of the environmental and
social aspects of the project.
